                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


HUI MINN LEE,                         )
                                      )
                   Plaintiff,         )
                                      )
vs.                                   )           Case No. 1:18-cv-1046
                                      )
MARKET AMERICA, INC.,                 )
                                      )
                   Defendant.         )

                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Pursuant    to   Rule   56(a)    of    the    Federal    Rules   of   Civil
Procedure, Defendant Market America, Inc., (“Defendant”), by and
through its undersigned counsel, moves for summary judgment in its
favor with respect to the causes of action by the Plaintiff against
it, as there exists no genuine issue of any material fact with
respect   to   Plaintiff’s    claims,       and    Defendant   is   entitled   to
judgment as a matter of law. In support of this motion, Defendant
submits the accompanying Memorandum and exhibits therewith.
      WHEREFORE, the Defendant respectfully requests that the Court
grant its Motion for Summary Judgment and dismiss Plaintiff’s
claims with prejudice, and grant all other further relief as the
Court deems just and proper.
      Respectfully submitted this the 21 st day of May, 2021.

                                      /s/Camilla F. DeBoard
                                      Camilla F. DeBoard
                                      Attorney for Defendant
                                      NC Bar No. 41265
OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




      Case 1:18-cv-01046-WO-JLW Document 33 Filed 05/21/21 Page 1 of 2
                       CERTIFICATE OF SERVICE

     I hereby certify that on the date noted below, I
electronically filed the Defendant’s Motion for Summary Judgment
with the Clerk of Court using the CM/ECF system which will send
notification of filing to the following:

     Angela N. Gray
     Gray Newell Thomas, LLP
     7 Corporate Center Ct, Ste. B
     Greensboro, NC 27408
     Email: angela@graynewell.com

     This the 21st day of May, 2021.


                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265


OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




    Case 1:18-cv-01046-WO-JLW Document 33 Filed 05/21/21 Page 2 of 2
